Exhibit 10.1
 
COMMITTED EQUITY FACILITY AGREEMENT
 
This Committed Equity Facility Agreement (the “Agreement”) is dated as of the
30th day of March, 2012, by and between TCA GLOBAL CREDIT MASTER FUND, LP, a
Cayman Islands limited partnership (the “Investor”) and PROGRESSIVE CARE, INC.,
a Delaware corporation (the “Company”).


RECITALS
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company, up to
$2,000,000 of the Company’s common stock, $0.0001 par value per share (the
“Common Stock”); and
 
WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (collectively, the “Securities
Act”), or upon such other exemption from the registration requirements of the
Securities Act as may be available with respect to any or all of the
transactions to be entered into hereunder;


NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:


ARTICLE I
CERTAIN DEFINITIONS


For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:


1.1 “Advance” shall mean the portion of the Commitment Amount requested by the
Company in the Advance Notice.


1.2 “Advance Fee” shall mean an amount in United States funds equal to five
percent (5%) of the gross amount of each Advance.


1.3 “Advance Notice” shall mean a written notice in the form of Exhibit “A”
attached hereto, executed by an officer of the Company and delivered to the
Investor and setting forth the Advance amount that the Company requests from the
Investor.


1.4 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.1(b) of this Agreement) to the Investor an Advance
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement.  No Advance Notice Date will be less than five (5)
Trading Days after the immediately prior Advance Notice Date given by the
Company, if any.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5 “Advance Settlement Date” shall mean the third (3rd) Trading Day after the
relevant Pricing Period, or such earlier day as may be available for settlement.


1.6 “Affiliate” shall have the meaning set forth in Rule 405 of the Securities
Act.


1.7 “Agreement” shall have the meaning set forth in the preamble paragraph
hereto.


1.8 “By-Laws” shall have the meaning set forth in Section 4.4.


1.9 “Certificate of Incorporation” shall have the meaning set forth in
Section 4.4.


1.10 “Claims” shall have the meaning set forth in Section 5.1.


1.11 “Closing” shall mean one of the closings of a purchase and sale of Common
Stock pursuant to Section 2.2.


1.12 “Commitment Amount” shall mean the aggregate amount of up to $2,000,000
which the Investor has agreed to provide to the Company in order to purchase the
Shares pursuant to the terms and conditions of this Agreement.


1.13 “Commitment Period” shall mean the period commencing on the Effective Date,
and expiring upon the termination of this Agreement in accordance with
Section 10.2.


1.14 “Common Stock” shall have the meaning set forth in the recitals of this
Agreement.


1.15 “Company” shall have the meaning set forth in the preamble paragraph
hereto.


1.16 “Company Indemnitees” shall have the meaning set forth in Section 5.2.


1.17 “Condition Satisfaction Date” shall have the meaning set forth in Article
VII.


1.18 “Consolidation Event” shall have the meaning set forth in Section 6.9.


1.19 “Effective Date” shall mean April 30, 2012.


1.20 “Environmental Laws” shall have the meaning set forth in Section 4.9.


1.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.


1.22 “Facility Fee Shares” shall have the meaning set forth in Section 12.4(d).


1.23 “Indemnified Liabilities” shall have the meaning set forth in Section 5.1.


1.24 “Indemnitee” shall have the meaning set forth in Section 5.3.


1.25 “Indemnitor” shall have the meaning set forth in Section 5.3.
 
 
2

--------------------------------------------------------------------------------

 
 
1.26 “Investor” shall have the meaning set forth in the preamble paragraph
hereto.


1.27 “Investor Indemnitees” shall have the meaning set forth in Section 5.1.


1.28 “Market Price” shall mean the average daily VWAP of the Common Stock during
the relevant Pricing Period.


1.29 “Material Adverse Effect” shall mean any condition, circumstance, or
situation that has resulted in, or would reasonably be expected to result in:
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement or the transactions contemplated herein; (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole; or (iii) a material adverse effect
on the Company’s ability to perform in any material respect on a timely basis
its obligations under this Agreement.


1.30 “Maximum Advance Amount” shall mean, for each Advance Notice, the greater
of: (i) an amount calculated by multiplying the Market Price applicable to the
relevant Advance Notice, multiplied by 200,000 Shares; or (ii) two hundred
percent (200%) of the average daily volume of shares of Common Stock traded
during the immediately preceding five (5) consecutive trading days applicable to
the relevant Advance Notice.


1.31 “Nine Month Valuation Date” shall have the meaning set forth in Section
12.4(d).


1.32 “Ownership Limitation” shall have the meaning set forth in Section 2.1(a).


1.33 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.


1.34 “Preferred Stock” shall have the meaning set forth in Section 4.4.


1.35 “Pricing Period” shall mean the five (5) consecutive Trading Days after the
Advance Notice Date.


1.36 “Principal Market” shall mean the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market, the OTC Bulletin Board, the OTC
Markets, the NYSE Euronext or the New York Stock Exchange, whichever is at the
time the principal trading exchange or market for the Common Stock.


1.37 “Purchase Price” shall be set at ninety-five percent (95%) of the Market
Price during the Pricing Period.


1.38 “Registrable Securities” shall mean: (i) the Shares; and (ii) any
securities issued or issuable with respect to the Shares by way of exchange,
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise. 
As to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when: (a) the Registration Statement has been
declared effective by the SEC and such Registrable Securities have been disposed
of pursuant to the Registration Statement; (b) such Registrable Securities have
been sold under circumstances under which all of the applicable conditions of
Rule 144 (or any similar provision then in force) under the Securities Act
(“Rule 144”) are met; or (c) in the opinion of counsel to the Company such
Registrable Securities may permanently be sold without registration or without
any time, volume or manner of sale limitations pursuant to Rule 144.
 
 
3

--------------------------------------------------------------------------------

 
 
1.39 “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.


1.40 “Registration Statement” shall mean a registration statement on Form S-1 or
Form S-3 or on such other form promulgated by the SEC for which the Company then
qualifies and which counsel for the Company shall deem appropriate, and which
form shall be available for the registration of the resale by the Investor of
the Registrable Securities under the Securities Act.


1.41 “Regulation D” shall have the meaning set forth in the recitals of this
Agreement.


1.42 “Sale Reconciliation” shall have the meaning set forth in Section 12.4(d).


1.43 “SEC” shall mean the United States Securities and Exchange Commission.


1.44 “SEC Documents” shall have the meaning set forth in Section 4.3.


1.45 “Securities Act” shall have the meaning set forth in the recitals of this
Agreement.


1.46 “Settlement Document” shall have the meaning set forth in Section 2.2(a).


1.47 “Share Value” shall have the meaning set forth in Section 12.4(d).


1.48 “Shares” shall mean the shares of Common Stock to be issued from time to
time hereunder pursuant to Advances.


1.49 “Trading Day” shall mean any day during which the Principal Market shall be
open for business.


1.50 “Valuation Date” shall have the meaning set forth in Section 12.4(d).


1.51 “VWAP” means, for any Trading Day, the daily volume weighted average price
of the Common Stock for such date on the Principal Market as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City time) to
4:02 p.m. (New York City time)).


ARTICLE II
ADVANCES


2.1 Advances; Mechanics. Subject to the terms and conditions of this Agreement
(including, without limitation, the conditions of Article VII hereof), the
Company, at its sole and exclusive option, may issue and sell to the Investor,
and the Investor shall purchase from the Company, shares of Common Stock on the
following terms:
 
 
4

--------------------------------------------------------------------------------

 
 
(a) Advance Notice.  At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Article VII;
provided, however, that: (i) the amount for each Advance as designated by the
Company in the applicable Advance Notice shall not be more than the Maximum
Advance Amount; (ii) the aggregate amount of the Advances pursuant to this
Agreement shall not exceed the Commitment Amount; (iii) in no event shall the
number of Shares issuable to the Investor pursuant to an Advance cause the
aggregate number of Shares beneficially owned (as calculated pursuant to
Section 13(d) of the Exchange Act) by the Investor and its Affiliates to exceed
9.99% of the then outstanding Common Stock (the “Ownership Limitation”); and
(iv) in no event shall the aggregate offering price or number of Shares, as the
case may be, exceed the aggregate offering price or number of Shares, as the
case may be, available for issuance under the Registration Statement (the
“Registration Limitation”).  Notwithstanding any other provision in this
Agreement, the Company acknowledges and agrees that upon receipt of an Advance
Notice, the Investor may sell Shares that it is unconditionally obligated to
purchase under such Advance Notice prior to taking possession of such Shares.


(b) Date of Delivery of Advance Notice.  Advance Notices shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit “A”.  An
Advance Notice shall be deemed delivered on: (i) the Trading Day it is received
by the Investor, if such Advance Notice is received prior to 5:00 pm, Eastern
Time; or (ii) the immediately succeeding Trading Day if such Advance Notice is
received by Investor after 5:00 pm, Eastern Time, on a Trading Day or at any
time on a day which is not a Trading Day.  No Advance Notice may be deemed
delivered on a day that is not a Trading Day.  The Company may not deliver an
Advance Notice to Investor unless at least five (5) Trading Days have elapsed
since the immediately preceding Advance Notice Date.


(c) Ownership Limitation.  In connection with each Advance Notice delivered by
the Company, any portion of an Advance that would cause the Investor to exceed
the Ownership Limitation shall automatically be deemed to be withdrawn by the
Company with no further action required by the Company.


(d) Registration Limitation.  In connection with each Advance Notice, any
portion of an Advance that would cause the Investor to exceed the Registration
Limitation shall automatically be deemed to be withdrawn by the Company with no
further action required by the Company. 


2.2 Closings.  Each Closing shall take place on the Advance Settlement Date in
accordance with the procedures set forth below.  In connection with each
Closing, the Company and the Investor shall fulfill each of its obligations as
set forth below:


(a) Within one (1) Trading Day after the expiration of the Pricing Period
applicable with respect to an Advance Notice, the Investor shall deliver to the
Company a written document (each a “Settlement Document”) setting forth: (i) the
amount of the Advance (taking into account any adjustments pursuant to
Section 2.1 above); (ii) the Purchase Price; (iii) the Market Price (as
supported by a report by Bloomberg L.P. indicating the VWAP for each of the
Trading Days during the Pricing Period); and (iv) the number of Shares to be
issued and subscribed for in connection with the applicable Advance (which in no
event will be greater than the Ownership Limitation or the Registration
Limitation), in each case taking into account the terms and conditions of this
Agreement.  The Settlement Document shall be in the form attached hereto as
Exhibit “B”.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Upon receipt of the Settlement Document with respect to each Advance, the
Company shall, by promptly (and in any event not later than one (1) Trading Day
after receipt) signing the Settlement Document and returning it to the Investor,
confirm that it has obtained all permits and qualifications, if any, required
for the issuance and transfer of the Shares applicable to such Advance, or shall
have the availability of exemptions therefrom, and that the sale and issuance of
such Shares shall be legally permitted by all laws and regulations to which the
Company is subject.  Execution of the Settlement Document by the Company shall
also be deemed a representation by the Company that all conditions to an Advance
under Article VII have been fully satisfied in all material respects as of each
Condition Satisfaction Date.


(c) On each Advance Settlement Date, the Company will, or will cause its
transfer agent to, electronically transfer such number of Shares registered in
the name of the Investor as shall equal: (i) the amount of the Advance specified
in such Advance Notice and confirmed in the Settlement Document signed by the
Company (as may be reduced according to the terms of this Agreement); divided by
(ii) the Purchase Price, by crediting the Investor’s account or its designee’s
account at the Depository Trust Company through its Deposit Withdrawal Agent
Commission System or by such other means of delivery as may be mutually agreed
upon by the parties hereto (which in all cases shall be freely tradable,
registered shares in good deliverable form, covered by an effective Registration
Statement pursuant to which the Investor is permitted to resell such Shares)
against payment of the Purchase Price in same day funds to an account designated
by the Company.  In the event the Shares cannot be delivered through the Deposit
Withdrawal Agent Commission System, then the Company shall cause its transfer
agent, on each Advance Settlement Date, to issue and surrender to a common
carrier for overnight delivery to the Investor, certificates, registered in the
name of the Investor or its designees, representing the Shares applicable to
such Advance. No fractional shares shall be issued, and any fractional amounts
shall be rounded to the next higher whole number of Shares.  Any certificates
evidencing Shares delivered pursuant hereto shall be free of restrictive
legends.


(d) On or prior to the Advance Settlement Date, each of the Company and the
Investor shall deliver to the other, as applicable, all documents, instruments
and writings required to be delivered by either of them pursuant to this
Agreement in order to implement and effect the transactions contemplated herein.


2.3 Hardship.  In the event the Investor sells shares of the Company’s Common
Stock after receipt of an Advance Notice and the Company fails to perform its
obligations as mandated in Section 2.2, the Company agrees that in addition to
and in no way limiting the rights and obligations set forth in Article V hereto,
and in addition to any other remedy to which the Investor is entitled at law or
in equity, including, without limitation, specific performance, the Investor
shall be entitled to an injunction or injunctions to prevent such breaches of
this Agreement and to specifically enforce, without the posting of a bond or
other security, the terms and provisions of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF INVESTOR


Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the Effective Date:


3.1 Organization and Authorization.  The Investor is duly organized, validly
existing and in good standing under the laws of the Cayman Islands and has all
requisite power and authority to purchase and hold the Shares.  The decision to
invest and the execution and delivery of this Agreement by such Investor, the
performance by such Investor of its obligations hereunder and the consummation
by such Investor of the transactions contemplated hereby have been duly
authorized and requires no other proceedings on the part of the Investor.  The
undersigned has the right, power and authority to execute and deliver this
Agreement and all other instruments on behalf of the Investor.  This Agreement
has been duly executed and delivered by the Investor and, assuming the execution
and delivery hereof and acceptance thereof by the Company, will constitute the
legal, valid and binding obligations of the Investor, enforceable against the
Investor in accordance with its terms.


3.2 Evaluation of Risks.  The Investor has such knowledge and experience in
financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction.  It
recognizes that its investment in the Company involves a high degree of risk.


3.3 Investment Purpose.  The securities are being purchased by the Investor for
its own account, and for investment purposes.  The Investor agrees not to assign
or in any way transfer the Investor’s rights to the securities or any interest
therein and acknowledges that the Company will not recognize any purported
assignment or transfer except in accordance with applicable Federal and state
securities laws.  No other person has or will have a direct or indirect
beneficial interest in the securities.  The Investor agrees not to sell,
hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.


3.4 Investor Status.  The Investor is an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D of the Securities Act.


3.5 No Legal Advice From the Company.  The Investor acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax advisors.  The
Investor is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of the Company’s
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.


3.6 Not an Affiliate.  The Investor is not an officer, director or a Person that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with the Company or any Affiliate of
the Company.


3.7 Trading Activities.  The Investor’s trading activities with respect to the
Company’s Common Stock shall be in compliance with all applicable federal and
state securities laws, rules and regulations and the rules and regulations of
the Principal Market on which the Common Stock is listed or traded.  Neither the
Investor nor its Affiliates has an open short position in the Common Stock, and
the Investor agrees that it shall not, and that it will cause its Affiliates not
to engage in any short sales of the Common Stock during the Commitment Period;
provided that the Company acknowledges and agrees that upon receipt of an
Advance Notice the Investor has the right to sell the Shares to be issued to the
Investor pursuant to the Advance Notice prior to receiving such Shares, subject
to the limitations set forth in this Section.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as stated below, on the disclosure schedules attached hereto, if any, or
in the SEC Documents, the Company hereby represents and warrants to the Investor
that the following are true and correct as of the Effective Date:
 
4.1 SEC Documents; Financial Statements. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act (all of the foregoing filed within the
two (2) years preceding the Effective Date or amended after the Effective Date,
and all exhibits included therein and financial statements and schedules thereto
and documents incorporated by reference therein, being hereinafter referred to
as the “SEC Documents”). The Company is current with its filing obligations
under the Exchange Act and all SEC Documents have been filed on a timely basis
or the Company has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension. As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except: (i) as may be otherwise indicated in such financial
statements or the notes thereto; or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present the financial position of the Company as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).  No other information provided by or on behalf of
the Company to the Investor which is not included in the SEC Documents contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.


4.2 Organization and Qualification.  The Company is duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power to own its properties and to
carry on its business as now being conducted.  Each of the Company and its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
4.3 Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and any related agreements, in accordance with the terms
hereof and thereof; (ii) the execution and delivery of this Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders; (iii) this Agreement and
any related agreements have been duly executed and delivered by the Company;
(iv) this Agreement and assuming the execution and delivery thereof and
acceptance by the Investor, any related agreements, constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.


4.4 Capitalization.  The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock, of which 38,066,830 shares of Common Stock
are outstanding as of the Effective Date (36,348,830 issued and 1,718,000 in
treasury). There is no preferred stock authorized, issued or outstanding as of
the Effective Date.  All of such outstanding shares have been validly issued and
are fully paid and nonassessable.  The Common Stock is currently quoted on the
OTC Bulletin Board under the trading symbol “RXMD”  Except as disclosed in the
SEC Documents, no shares of Common Stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company.  Except as disclosed in the SEC Documents, as of the date hereof:
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries; (ii) there
are no outstanding debt securities; (iii) there are no outstanding registration
statements; and (iv) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to this Agreement). 
There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein.  The Company
has furnished or made available to the Investor true and correct copies of the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company’s By-laws, as in
effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto.
 
 
9

--------------------------------------------------------------------------------

 
 
4.5 No Conflict.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not: (i) result in a violation of the Certificate of Incorporation,
any certificate of designations of any outstanding series of Preferred Stock of
the Company or By-laws; or (ii) conflict with or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market on
which the Common Stock is quoted) applicable to the Company or any of its
subsidiaries or by which any material property or asset of the Company is bound
or affected and which would cause a Material Adverse Effect.  Except as
disclosed in the SEC Documents, neither the Company nor its subsidiaries is in
violation of any term of or in default under its Certificate of Incorporation or
By-laws or their organizational charter or by-laws, respectively, or any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its subsidiaries that would cause a Material Adverse Effect.  The
business of the Company and its subsidiaries is not being conducted in violation
of any material law, ordinance or regulation of any governmental entity.  Except
as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof or thereof.  All consents,
authorization, orders, filings and registrations which the Company is required
to make or obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.  The Company and its subsidiaries are
not aware of any fact or circumstance which might give rise to any of the
foregoing.


4.6 No Default.  Except as disclosed in the SEC Documents, the Company is not in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any indenture, mortgage, deed of trust or
other material instrument or agreement to which it is a party or by which it is
or its property is bound, and neither the execution, nor the delivery by the
Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto, will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company, under its Certificate of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rules or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect.


4.7 Intellectual Property Rights.  The Company and its subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against the Company or its subsidiaries, regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company is not aware of any facts or circumstances which
might give rise to any of the foregoing.
 
 
10

--------------------------------------------------------------------------------

 
 
4.8 Employee Relations.  Neither the Company nor any of its subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened.  None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.


4.9 Environmental Laws.  The Company and its subsidiaries are: (i) in compliance
with any and all applicable material foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses; and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, in each case except where
such noncompliance or nonreceipt would not, individually or in the aggregate,
have a Material Adverse Effect.


4.10 Title.  Except as set forth in the SEC Documents, the Company has good and
marketable title to its properties and material assets owned by it, free and
clear of any pledge, lien, security interest, encumbrance, claim or equitable
interest, other than such as are not material to the business of the Company and
other than the “Existing UCC’s” (as such term is defined in the Security
Agreement between the Investor and Pharmco, L.L.C., the Company’s wholly-owned
subsidiary).  Any real property and facilities held under lease by the Company
and its subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
and its subsidiaries.


4.11 Insurance.  The Company and each of its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary for similarly situated companies in the businesses in which the
Company and its subsidiaries are engaged.  The Company has not been refused any
insurance coverage sought or applied for and the Company does not have any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.


4.12 Regulatory Permits.  The Company and its subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.


4.13 Internal Accounting Controls.  The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
 
11

--------------------------------------------------------------------------------

 
 
4.14 No Material Adverse Breaches, etc.  Except as set forth in the SEC
Documents, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which, in the judgment of the Company’s officers, has or is
expected in the future to have a Material Adverse Effect on the Company or its
subsidiaries, taken as a whole.


4.15 Absence of Litigation.  Except as set forth in the SEC Documents, there is
no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against or affecting the Company, the Common Stock or any of the Company’s
subsidiaries, wherein an unfavorable decision, ruling or finding would have a
Material Adverse Effect.


4.16 Subsidiaries.  Except as disclosed in the SEC Documents, the Company does
not presently own or control, directly or indirectly, any interest in any other
Person.


4.17 Tax Status.  Except as disclosed in the SEC Documents, the Company and each
of its subsidiaries has made or filed all foreign, federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject, or has filed timely extensions thereto, and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
and the Company and its subsidiaries have set aside on their respective books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply. 
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.


4.18 Certain Transactions.  Except as set forth in the SEC Documents, none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.


4.19 The Shares. The Shares have been duly authorized and, when issued,
delivered and paid for pursuant to this Agreement, will be validly issued and
fully paid and non-assessable, free and clear of all liens, claims and
encumbrances of any nature or kind, and will be issued in compliance with all
applicable United States federal and state securities laws.  The capital stock
of the Company, including the Common Stock, shall conform in all material
respects to the description thereof to be contained in the Registration
Statement. Neither the stockholders of the Company, nor any other Person, have
any preemptive rights or rights of first refusal with respect to the Shares or,
except as set forth in the SEC Documents, other rights to purchase or receive
any of the Shares or any other securities or assets of the Company, and no
Person has the right, contractual or otherwise, to cause the Company to issue to
it, or register pursuant to the Securities Act, any shares of capital stock or
other securities or assets of the Company upon the issuance or sale of the
Shares. The Company is not obligated to offer the Shares on a right of first
refusal basis or otherwise to any third parties including, without limitation,
to current or former shareholders of the Company, underwriters, brokers, or
agents.
 
 
12

--------------------------------------------------------------------------------

 
 
4.20 Dilution.  The Company is aware and acknowledges that issuance of the
Shares could cause dilution to existing shareholders and could significantly
increase the outstanding number of shares of Common Stock.


4.21 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Shares
hereunder.  The Company is aware and acknowledges that it may not be able to
request Advances under this Agreement until a Registration Statement becomes
effective, and only in compliance with the rules of the Principal Market.  The
Company further is aware and acknowledges that any fees paid or shares issued
pursuant to Section 12.4 hereunder shall be earned as of the Effective Date and
are not refundable or returnable under any circumstances.


ARTICLE V
INDEMNIFICATION


The Investor and the Company covenant to the other the following with respect to
itself:


5.1 Indemnification by the Company.  In consideration of the Investor’s
execution and delivery of this Agreement, and in addition to all of the
Company’s other obligations under this Agreement, the Company shall, and does
hereby agree to, defend, protect, indemnify and hold harmless the Investor, and
all of the Investor’s affiliates and subsidiaries, and each Person who controls
the Investor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and the officers, directors, partners, members,
employees and agents of each of them (collectively, the “Investor Indemnitees”),
from and against any and all actions, causes of action, suits, claims, demands,
threats and proceedings (collectively, the “Claims”), and the Company agrees to
reimburse the Investor Indemnitees, or any of them, for any and all losses,
costs, penalties, fees, liabilities, obligations, judgments, expenses, and
damages, including, without limitation, reasonable attorneys’ fees, paralegals’
fees and other costs, expenses and disbursements reasonably incurred by the
Investor Indemnities, or any of them, in connection with investigating,
defending or settling any such Claims, including such expenses incurred
throughout all trial and appellate levels and administrative and bankruptcy
proceedings (collectively, the “Indemnified Liabilities”), suffered or incurred
by the Investor Indemnitees, or any of them, as a result of, or arising out of,
or relating to: (a) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement for the registration of
the Shares as originally filed or in any amendment thereof, or in any related
prospectus, or in supplement, or in any amendment thereof or supplement thereto,
or arising out of or which are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that the Company will
not be liable in any such case to the extent that any such Indemnified
Liabilities arise out of or are based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
 
 
13

--------------------------------------------------------------------------------

 
 
and in conformity with written information furnished to the Company by or on
behalf of the Investor specifically for inclusion therein; (b) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby; (c) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby; and (d) any Claim brought
or made against the Investor Indemnitees, or any of them, not arising out of any
action or inaction of an Investor Indemnitee, and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement or
any other instrument, document or agreement executed pursuant hereto  or thereto
by any of the Investor Indemnitees.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.
 
5.2 Indemnification by Investor.  In consideration of the Company’s execution
and delivery of this Agreement, and in addition to all of the Investor’s other
obligations under this Agreement, the Investor shall, and does hereby agree to,
defend, protect, indemnify and hold harmless the Company, and all of the
Company’s subsidiaries, and each Person who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and the officers, directors, partners, members, employees and agents of each of
them (collectively, the “Company Indemnitees”), from and against any and all
Claims, and the Investor agrees to reimburse the Company Indemnitees, or any of
them, for any and all Indemnified Liabilities, suffered or incurred by the
Company Indemnitees, or any of them, as a result of, or arising out of, or
relating to: (a) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement for the registration of the Shares
as originally filed or in any amendment thereof, or in any related prospectus,
or in any amendment thereof or supplement thereto, or arising out of or which
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that any such untrue statement or alleged
untrue statement or omission or alleged omission was in connection with
information furnished to the Company by Investor specifically for inclusion
therein; provided, however, that the Investor will not be liable in any such
case to the extent that any such Indemnified Liabilities arise out of or are
based upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein by the Company; (b) any misrepresentation or
breach of any representation or warranty made by the Investor in this Agreement
or any other certificate, instrument or document contemplated hereby or thereby;
(c) any breach of any covenant, agreement or obligation of the Investor
contained in this Agreement or any other certificate, instrument or document
contemplated hereby or thereby; and (d) any Claim brought or made against the
Company Indemnitees, or any of them, not arising out of any action or inaction
of a Company Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto or thereto by any of the Company
Indemnitees.  To the extent that the foregoing undertaking by the Investor may
be unenforceable for any reason, the Investor shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.
 
 
14

--------------------------------------------------------------------------------

 
 
5.3 Notice of Claim.  For purposes of this Article V, a party that is subject to
a Claim and entitled to indemnification hereunder is sometimes hereinafter
referred to as the “Indemnitee,” and the party having the obligation to
indemnify the other is sometimes hereinafter referred to as the
“Indemnitor.”  Promptly after receipt by an Indemnitee of notice of the
commencement of any Claim involving an Indemnified Liability, such Indemnitee
shall, if an Indemnified Liability in respect thereof is to be made against any
Indemnitor, deliver to the Indemnitor a written notice of the commencement
thereof; provided, however, that the failure to so notify the Indemnitor: (i)
will not relieve the Indemnitor of liability under this Article V, unless and to
the extent the Indemnitor did not otherwise learn of such Claim and such failure
results in the forfeiture by the Indemnitor of substantial rights and defenses;
and (ii) will not, in any event, relieve the Indemnitor from any obligations to
the Indemnitee, other than those indemnity obligations provided in this
Article V.  In the case of parties indemnified pursuant to Section 5.1 above,
counsel to the Indemnitee shall be selected by the Company, and, in the case of
parties indemnified pursuant to Section 5.2 above, counsel to the Indemnitee
shall be selected by the Investor.  An Indemnitor may participate, at its own
expense, in the defense of any such Claim; provided, however, that counsel to
the Indemnitor shall not (except with the consent of the Indemnitee) also be
counsel to the Indemnitee.  In no event shall the Indemnitor be liable for fees
and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for all Indemnitees in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. The Indemnitee
shall cooperate fully with the Indemnitor in connection with any negotiation or
defense of any Claim, and the Indemnitee shall furnish to the Indemnitor all
information reasonably available to the Indemnitee which relates to such Claim.
The Indemnitor shall keep the Indemnitee fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  An
Indemnitor will not, without the prior written consent of the Indemnitee, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened Claim in respect of which indemnification or contribution
may be sought under this Agreement (whether or not the Indemnitees are actual or
potential parties to such Claim) unless: (i) such settlement, compromise or
consent includes an unconditional release of each Indemnitee from all liability
arising out of such Claim; and (ii) such settlement, compromise or consent does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any Indemnitee.  Following indemnification as provided
for hereunder, the Indemnitor shall be subrogated to all rights of the
Indemnitee with respect to all third parties, firms or corporations relating to
the matter for which indemnification has been made.


5.4 Contribution. In the event that the indemnity provided in Section 5.1 or
Section 5.2 is unavailable to or insufficient to hold harmless an Indemnitee for
any reason, the Company and the Investor, as applicable, severally agree to
contribute to the aggregate Indemnified Liabilities to which the Company and the
Investor may be subject, as applicable, in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Investor on the other from transactions contemplated by this Agreement. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Investor severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Investor on the
other in connection with the statements or omissions which resulted in such
Indemnified Liabilities as well as any other relevant equitable considerations.
Benefits received by the Company shall be deemed to be equal to the total
proceeds from the offering (net of underwriting discounts and commissions but
before deducting expenses) received by it, and benefits received by the Investor
shall be deemed to be equal to the total discounts received by the Investor.
Relative fault shall be determined by reference to, among other things, whether
any untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Investor on the other, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such untrue statement or omission. The Company and the Investor agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or any other method of allocation which does not take account of
the equitable considerations
 
 
15

--------------------------------------------------------------------------------

 
 
 referred to above. The aggregate amount of Indemnified Liabilities incurred by
an Indemnitee and referred to above in this Article V shall be deemed to include
any legal or other expenses reasonably incurred by such Indemnitee in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding the provisions of
this Section 5.4, the Investor shall not be required to contribute any amount in
excess of the amount by which the Purchase Price for Shares actually purchased
pursuant to this Agreement exceeds the amount of any damages which the Investor
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Article V, each Person who
controls the Investor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each director, officer, employee and agent of
the Investor shall have the same rights to contribution as the Investor, and
each Person who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, each officer of the Company
who shall have signed the Registration Statement and each director of the
Company shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this Section 5.4.


5.5 Remedies.  The remedies provided for in this Article V are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
Indemnitee.


5.6 Survival.  The obligations of the parties to indemnify or make contribution
under this Article V shall survive termination of this Agreement.


ARTICLE VI
COVENANTS OF THE COMPANY


6.1 Registration Rights. The Company shall cause the Registration Rights
Agreement to remain in full force and effect and the Company shall comply in all
material respects with the terms thereof.


6.2 Listing of Common  Stock.  The Company  shall  maintain the
Common  Stock’s  authorization  for  quotation on a Principal Market, including
the OTC Markets.


6.3 Exchange Act Registration.  The Company will cause its Common Stock to
continue to be registered under the Exchange Act, will file in a timely  manner
all  reports  and other  documents  required of it as a
reporting  company  under the  Exchange Act and will not take any action or file
any document (whether or not permitted by Exchange Act or the rules thereunder)
to terminate or suspend  such  registration or to terminate or suspend its
reporting and filing obligations under said Exchange Act.


6.4 Transfer Agent Instructions.  Not later than two (2) business days after
delivery of a Settlement Document to the Company and prior to each Closing and
the effectiveness of the Registration Statement and resale of the Common Stock
by the Investor, the Company will deliver instructions to its transfer agent to
issue shares of Common Stock free of restrictive legends.
 
 
16

--------------------------------------------------------------------------------

 
 
6.5 Corporate Existence. The Company will take all steps necessary to preserve
and continue the corporate existence of the Company.


6.6 Notice of Certain Events Affecting Registration; Suspension of Right to Make
an Advance. The Company will immediately notify the Investor upon its becoming
aware of the occurrence  of any of the following events in respect of a
Registration Statement or related  prospectus relating to an offering of
Registrable Securities: (i) receipt of any request for additional information by
the SEC or any other Federal or state governmental authority, during the period
of effectiveness of the Registration  Statement, for amendments or supplements
to the Registration Statement or related prospectus; (ii) the issuance by the
SEC or any other Federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt of any notification with respect
to the suspension of the qualification or exemption from  qualification of any
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening  of any proceeding for such purpose; (iv) the happening of any event
that makes any statement made in the Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related prospectus or such other
documents so that, in the case of the Registration  Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the related prospectus, it will
not  contain any untrue statement of a material fact or omit to state  any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company’s reasonable determination that a post-effective
amendment to the Registration Statement would be appropriate, in which event the
Company will promptly make available to the Investor any such supplement or
amendment to the Registration Statement and related prospectus.  The Company
shall not deliver to the  Investor any Advance Notice during the continuation of
any of the foregoing events.


6.7 Expectations Regarding Advance Notices. Within ten (10) days after the
commencement of each calendar quarter occurring subsequent to the commencement
of the Commitment Period, the Company must notify the Investor, in writing, as
to its reasonable expectations as to the dollar amount it intends to raise
during such calendar quarter, if any, through the issuance of Advance
Notices.  Such  notification shall constitute only the Company’s good faith
estimate and shall in no way obligate the Company to raise such amount, or any
amount, or otherwise limit its ability to deliver Advance Notices.


6.8 Intentionally Deleted.


6.9 Consolidation; Merger.  The Company shall not, at any time after the
Effective Date, effect any merger or consolidation of the Company with or into,
or a transfer of all or substantially all the assets of the Company to, another
entity (a  “Consolidation  Event”), unless the resulting  successor or acquiring
entity (if  not the Company) assumes by written instrument the obligation to
deliver to the Investor such shares of stock and/or securities as the Investor
is entitled to receive pursuant to this Agreement.


6.10 Issuance of the Company’s Common Stock.  The sale of the shares of Common
Stock by the Company to the Investor hereunder shall be made in accordance with
the provisions and requirements of the Securities Act and Regulation D and any
applicable state securities law.
 
 
17

--------------------------------------------------------------------------------

 
 
6.11 Expenses.  The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay all expenses
incident to the performance of its obligations hereunder, including, without
limitation: (i) the preparation, printing and filing of the Registration
Statement and each amendment and supplement thereto, of each related prospectus
and of each amendment and supplement thereto; (ii) the preparation, issuance and
delivery of any Shares issued pursuant to this Agreement; (iii) all fees and
disbursements of the Company’s counsel, accountants and other advisors; (iv) the
qualification of the Shares under securities laws in accordance with the
provisions of this Agreement, including filing fees in connection therewith;
(v) the fees and expenses incurred in connection with the listing or
qualification of the Shares for trading on the Principal Market; or (vi) filing
fees of the SEC, the Principal Market and any other regulatory or governmental
body or authority.


6.12 Compliance with Laws. The Company will not, directly or indirectly, take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company or which caused or resulted in, or which
would in the future reasonably be expected to cause or result in, stabilization
or manipulation of the price of any security of the Company.


6.13 Opinion of Counsel. Prior to the date of the first Advance Notice, the
Investor shall have received an opinion letter from counsel to the Company
reasonably acceptable to the Investor, containing, at a minimum, the opinions
set forth in Exhibit “C” attached hereto.


6.14 Review of Public Disclosures.  None of the public disclosures made by the
Company, including, without limitation, press releases, investor relations
materials, and scripts of analysts meetings and calls will contain any untrue
statements of material fact, nor will they omit to state any material fact
required to be stated therein necessary to make the statements made in light of
the circumstances under which they were made, not misleading.


6.15 Opinion of Counsel Concerning Resales.  Provided that the Investor’s resale
of Common Stock received pursuant to this Agreement may be freely sold by the
Investor either pursuant to an effective Registration Statement, in accordance
with Rule 144, or otherwise, the Company shall obtain for the Investor, at the
Company’s expense, any and all opinions of counsel which may be required by the
Company’s transfer agent to issue such shares free of restrictive legends, or to
remove legends from such shares.


6.16 Sales. Without the written consent of the Investor, the Company will not,
directly or indirectly, offer to sell, sell, contract to sell, grant any option
to sell or otherwise dispose of any shares of Common Stock (other than the
Shares offered pursuant to the provisions of this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire Common Stock, during the period beginning on the 5th Trading
Day immediately prior to an Advance Notice Date and ending on the 2nd Trading
Day immediately following the corresponding Advance Settlement Date.


6.17 Insider Trading. Notwithstanding any other provision of this Agreement, the
Company shall not deliver an Advance Notice during any period in which the
Investor is in possession of material non-public information.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE VII
CONDITIONS FOR ADVANCE AND CONDITIONS FOR CLOSING


The right of the Company to deliver an Advance Notice and the obligations of the
Investor hereunder to acquire Shares and pay for Shares of the Company’s Common
Stock is subject to the satisfaction by the Company, on each Advance Notice Date
and on each Advance Settlement Date (a “Condition Satisfaction Date”), of each
of the following conditions:


7.1 Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company shall be true and correct in all
material respects.


7.2 Registration of the Common Stock with the SEC.  The Company shall have filed
with the SEC a Registration Statement with respect to the resale of the
Registrable  Securities  in accordance  with the terms of the Registration
Rights Agreement.  As set forth in the Registration Rights  Agreement, the
Registration Statement shall have been declared effective by the SEC and shall
remain effective on each Condition Satisfaction Date, and: (i) neither the
Company nor the Investor shall have received notice that the SEC has issued or
intends to issue a stop order with respect to the Registration  Statement, or
that the SEC otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so (unless the SEC’s concerns have been addressed and the
Investor is satisfied, in its sole discretion, that the SEC no longer is
considering or intends to take such action); and (ii) no other suspension of the
use or withdrawal of the effectiveness of the Registration Statement or related
prospectus shall exist. The Registration Statement  must  have  been  declared
effective by the SEC prior to the first Advance Notice Date.


7.3 Authority.  The Company shall have obtained all permits and qualifications
required by any applicable state for the offer and sale of the Shares, or shall
have the availability of exemptions therefrom.  The sale and issuance of the
Shares shall be legally permitted by all laws and regulations to which the
Company is subject.


7.4 No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the SEC or any other federal or state governmental, administrative or self
regulatory authority during the period of effectiveness of the Registration
Statement, the response to which would require any amendments or supplements to
the Registration Statement or related prospectus; (ii) the issuance by the SEC
or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or related prospectus, or any document incorporated or deemed to be
incorporated therein by reference, untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under and as of the date which they
were made, not misleading; and (v) the Company’s reasonable determination that a
post-effective amendment to the Registration Statement would be required.
 
 
19

--------------------------------------------------------------------------------

 
 
7.5 Fundamental Changes.  There shall not exist any fundamental changes to the
information set forth in the Registration Statement which would require the
Company to file a post-effective amendment to the Registration Statement.


7.6 Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Condition Satisfaction Date.


7.7 No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
or directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have a Material
Adverse Effect.


7.8 No Suspension of Trading in or Delisting of Common Stock.  The Common Stock
is trading on a Principal Market and all of the Shares issuable pursuant to such
Advance Notice will be listed or quoted for trading on such Principal Market and
the Investor believes, in good faith, that trading of the Common Stock on a
Principal Market will continue uninterrupted for the foreseeable future.  The
issuance of Shares with respect to the applicable Advance Notice will not
violate the shareholder approval requirements of the Principal Market.  The
Company shall not have received any notice threatening the continued listing of
the Common Stock on the Principal Market.


7.9 Authorized.  There shall be a sufficient number of authorized but unissued
and otherwise unreserved shares of Common Stock for the issuance of all of the
Shares issuable pursuant to such Advance Notice.


7.10 Executed Advance Notice.  The Investor shall have received the Advance
Notice executed by an officer of the Company and the representations contained
in such Advance Notice shall be true and correct as of each Condition
Satisfaction Date.


7.11 Consecutive Advance Notices.  Except with respect to the first Advance
Notice, the Company shall have delivered all Shares relating to all prior
Advances.


ARTICLE VIII
DUE DILIGENCE REVIEW; NON-DISCLOSURE OF NON-PUBLIC INFORMATION


8.1 Due Diligence Review. Prior to the filing of the Registration Statement, the
Company  shall make available for inspection and review by the Investor,
advisors to and representatives of the  Investor and any underwriter
participating in any disposition of the Registrable Securities on behalf of the
Investor pursuant to the Registration Statement, any such Registration Statement
or amendment or supplement  thereto, or any blue sky, NASD, FINRA, or other
filing, all financial and other  records, all SEC Documents and other filings
with the SEC, and all other corporate documents and properties of the Company as
may be reasonably necessary or required by the Investor and any such advisors,
representatives and underwriters, and cause the Company’s officers, directors
and employees to supply all such information requested by the Investor or any
such representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and
other  inquiries  reasonably  made or submitted by any of them), prior to and
from time to time after the filing and effectiveness of the
Registration  Statement, for the sole purpose of enabling the Investor and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct  initial and ongoing due diligence with respect to the
Company and the accuracy of the Registration Statement.
 
 
20

--------------------------------------------------------------------------------

 


8.2 Company Non-Public Information.


(a) Nothing herein shall require the Company to disclose non-public information
to the Investor or its advisors or representatives, unless prior to disclosure
of such information, the Company identifies such information as being non-public
information and provides  the Investor, such   advisors and representatives with
the opportunity to accept or refuse to accept such non-public information for
review. The Company may, as a condition to disclosing any non-public
information  hereunder, require the Investor and its advisors and
representatives to enter into a confidentiality  agreement in form reasonably
satisfactory to the Company and the Investor.


(b) The Company represents that it does not disseminate non-public information
in violation of the Exchange Act or Securities Act to any investors who purchase
stock in the Company in a public offering, to money managers or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will immediately notify the advisors and representatives
of the Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting non-public information
(whether or not requested of the Company specifically or generally during the
course of due diligence by such persons or entities), which, if not disclosed in
the prospectus included in the Registration Statement would cause such
prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Article VIII shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain non-public information in the
course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.


ARTICLE IX
CHOICE OF LAW/JURISDICTION

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida, without regard to the principles of conflict of laws. 
The parties further agree that any action between them shall be heard in a
federal or state court in Broward County, Florida, and expressly consent to the
jurisdiction and venue of the state courts sitting in Broward County, Florida
and the United States District Court for the Southern District of Florida, for
the adjudication of any civil action asserted pursuant to this paragraph;
provided, however, nothing contained herein shall limit the Investor’s ability
to bring suit or enforce this Agreement in any other jurisdiction.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE X
ASSIGNEMNT; TERMINATION


10.1 Assignment.  Neither this Agreement nor any rights of the parties hereto
may be assigned or delegated to any other Person.


10.2 Termination.


(a) This Agreement and the obligations of Investor to make Advances hereunder
shall terminate on the earlier to occur of: (i) twenty-four (24) months after
the Registration Statement is declared effective; or (ii) six (6) months after
the “Late Effective Deadline” (as such term is defined in the Registration
Rights Agreement), if the Registration Statement has not been declared effective
by such date.


(b) This Agreement and the obligation of the Investor to make an Advance to the
Company pursuant to this Agreement shall terminate permanently (including with
respect to an Advance Settlement Date that has not yet occurred) in the event
that: (i) there shall occur any stop order or suspension of the effectiveness of
the Registration Statement for an aggregate of fifty (50) Trading Days, other
than due to the acts of the Investor, during the Commitment Period (provided,
however, that this termination  provision shall not apply to any period
commencing upon the filing of a post-effective amendment to such Registration
Statement and ending upon the date on which such post-effective amendment is
declared effective by the SEC); or (ii) the Company shall at any time fail to
comply with any of the terms, covenants or provisions of this Agreement or the
Registration Rights Agreement on the part of the Company to comply with, and
such failure is not cured within twenty (20) days after receipt of written
notice from the Investor.


(c) Nothing in this Section 10.2 shall be deemed to release the Company from any
liability for any breach under this Agreement, or to impair the rights of the
Investor to compel specific performance by the Company of its obligations under
this Agreement or the Registration Rights Agreement.  The indemnification
provisions contained in Article V shall survive termination hereunder.


ARTICLE XI
NOTICES


Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and in each case
properly addressed to the party to receive the same in accordance with the
information below, and will be deemed to have been delivered: (i) if mailed by
certified mail, return receipt requested, postage prepaid and properly addressed
to the address below, then three (3) business days after deposit of same in a
regularly maintained U.S. Mail receptacle; or (ii) if mailed by Federal Express,
UPS or other nationally recognized overnight courier service, next business
morning delivery, then one (1) business day after deposit of same in a regularly
maintained receptacle of such overnight courier; or (iii) if hand delivered,
then upon hand delivery thereof to the address indicated on or prior to 5:00
p.m., EST, on a Trading Day.  Any notice hand delivered after 5:00 p.m., EST,
shall be deemed delivered on the following Trading
 
 
22

--------------------------------------------------------------------------------

 
 
Day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Agreement may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.  The addresses and facsimile numbers for such
communications, except for Advance Notices which shall be delivered in
accordance with Section 2.1(b) hereof, shall be:


If to the Company, to:
Progressive Care, Inc.
 
1111 Park Center Blvd., Suite 202
 
Miami Gardens, Florida 33169
 
Attention:
Avraham A. Friedman, President and CEO
 
Telephone:
(786) 657-2060
 
Facsimile:
__________________
 
E-Mail:______________________
   
With a copy to:
Lucosky Brookman LLP
 (which shall not constitute notice)
33 Wood Avenue South, 6th Floor
 
Iselin, New Jersey 08830
 
Attention:
Joseph Lucosky, Esq.
 
Telephone:
(732) 395-4400
 
Facsimile:
(732) 395-4401
 
E-Mail:
jlucosky@lucbro.com
   
If to the Investor:
TCA Global Credit Master Fund, LP
 
1404 Rodman Street
 
Hollywood, Florida 33020
 
Attention:
Robert Press, Director
 
Telephone:
(786) 323-1650
 
Facsimile:
(786) 323-1651
 
E-Mail: bpress@trafcap.com
   
With a copy to:
David Kahan, P.A.
 (which shall not constitute notice)
6420 Congress Ave., Suite 1800
 
Boca Raton, Florida 33487
 
Telephone:
(561) 672-8330
 
Facsimile:
(561) 672-8301
 
E-Mail:
david@dkpalaw.com



ARTICLE XII
MISCELLANEOUS


12.1 Execution; Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
 
23

--------------------------------------------------------------------------------

 
 
12.2 Entire Agreement; Amendments.  This Agreement, together with the
Registration Rights Agreement, supersedes all other prior oral or written
agreements between the Investor, the Company, their affiliates and Persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, and the instruments referenced herein, including the Registration
Rights Agreement, contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, the Investor makes no representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.


12.3 Reporting Entity for the Common Stock.  The reporting entity relied upon
for the determination of the trading price or trading volume of the Common Stock
on any given Trading Day for the purposes of this Agreement shall be Bloomberg,
L.P. or any successor thereto.  The written mutual consent of the Investor and
the Company shall be required to employ any other reporting entity.


12.4 Fees.


(a) Legal and Administrative Fee.  Each of the parties shall pay its own fees
and expenses (including the fees of any attorneys, accountants, appraisers or
others engaged by such party) in connection with this Agreement and the
transactions contemplated hereby, except that the Company shall pay to Investor,
upon the execution of this Agreement by the Company, a fee of $12,500 to cover
the Investor’s legal and administrative costs and expenses in connection this
Agreement, less any portion thereof previously paid by the Company and received
by Investor.


(b) Due Diligence Fees.  The Company shall pay to Investor, upon execution of
this Agreement by the Company, a fee of $10,000 to cover the Investor’s due
diligence costs and expenses in connection this Agreement, less any portion
thereof previously paid by the Company and received by Investor.


(c) Advance Fee.  On each Advance Settlement Date, the Company shall pay to the
Investor the Advance Fee with respect to each Advance made hereunder, which
Advance Fee shall be deducted by Investor out of the gross proceeds of each
Advance.


(d) Facility Fee. 


(i) Share Issuance.  The Company shall pay to Investor a fee for investment
banking services provided by the Investor to the Company prior to the Effective
Date by issuing to Investor that number of shares of the Company’s Common Stock
that equal to a dollar amount equal to $100,000.00 (the “Share Value”).  For
purposes of determining the number of shares issuable to Investor under this
Section 12.4(d) (the “Facility Fee Shares”), the Company’s Common Stock shall be
valued at the VWAP as of the close of the business day immediately prior to the
Effective Date (the “Valuation Date”).  The Investor shall confirm to the
Company in writing, the VWAP for the Common Stock as of the Valuation Date, and
the corresponding number of Shares issuable to the Investor based on such
price.  The Company shall instruct its transfer agent to issue certificates
representing the Facility Fee Shares issuable to the Investor immediately upon
the Company’s execution of this
 
 
24

--------------------------------------------------------------------------------

 
 
Agreement, and shall cause its transfer agent to deliver such certificates to
Investor within three (3) Trading Days from the Effective Date.  In the event
such certificates representing the Facility Fee Shares issuable hereunder shall
not be delivered to the Investor within said three (3) Trading Day period, same
shall be an immediate default under this Agreement and Investor shall have no
obligation to make any Advances hereunder until such default is cured.  The
Facility Fee Shares, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Company’s Common Stock. The Facility Fee
Shares shall be deemed fully earned as of the Effective Date, regardless of the
amount of Advances, if any, that the Company is able to, or chooses to, request
hereunder.  The Facility Fee Shares shall be deemed Registrable Securities
hereunder and shall be included on any registration statement filed by the
Company after the Effective Date hereof, unless such shares may be resold
without any limitation of any kind pursuant to Rule 144.


(ii) Adjustments.  It is the intention of the Company and Investor that by a
date that is nine (9) months after the Valuation Date (the “Nine Month Valuation
Date”) the Investor shall have generated net proceeds from the sale of the
Facility Fee Shares equal to the Share Value.  The Investor shall have the right
to sell the Facility Fee Shares in the Principal Trading Market or otherwise, at
any time in accordance with applicable securities laws, provided that Investor
agrees to use its good faith efforts to sell Facility Fee Shares after the
applicable restrictive holding period applicable thereto has expired, in such
amounts as reasonably practicable given then existing market conditions, in
Investor’s discretion, with the intention of selling the Facility Fee Shares as
soon as reasonably practicable following the expiration of the restricted
holding period.  At any time the Investor may elect after the Nine Month
Valuation Date (or prior to such Nine Month Valuation Date, if Investor has sold
all Facility Fee Shares prior to such Nine Month Valuation Date), the Investor
may deliver to the Company a reconciliation statement showing the net proceeds
actually received by the Investor from the sale of the Facility Fee Shares (the
“Sale Reconciliation”).  If, as of the date of the delivery by Investor of the
Sale Reconciliation, the Investor has not realized net proceeds from the sale of
such Facility Fee Shares equal to at least the Share Value, as shown on the Sale
Reconciliation, then the Company shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Investor in an amount sufficient such that, when sold and
the net proceeds thereof are added to the net proceeds from the sale of any of
the previously issued and sold Facility Fee Shares, the Investor shall have
received total net funds equal to the Share Value.  If additional shares of
Common Stock are issued pursuant to the immediately preceding sentence, and
after the sale of such additional issued shares of Common Stock, the Investor
still has not received net proceeds equal to at least the Share Value, then the
Company shall again be required to immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Investor as contemplated above, and such additional
issuances shall continue until the Investor has received net proceeds from the
sale of such Common Stock equal to the Share Value.  In the event the Investor
receives net proceeds from the sale of Facility Fee Shares equal to the Share
Value, and the Investor still has Facility Fee Shares remaining to be sold, the
Investor shall return all such remaining Facility Fee Shares to the Company.  In
the event additional Common Stock is required to be issued as outlined above,
the Company shall instruct its transfer agent to issue certificates representing
such additional shares of Common Stock to the Investor immediately subsequent to
the Investor’s notification to the Company that additional shares of Common
Stock are issuable hereunder, and the Company shall in any event cause its
transfer agent to deliver such certificates to Investor within three (3)
business days following the date Investor notifies the Company that additional
shares of Common Stock are to be issued hereunder.  In the event such
certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Investor within said three (3) business
day period, same shall be an immediate default under this Agreement and the
Transaction Documents and Investor shall have no obligation to make any Advances
hereunder until such default is cured.  Notwithstanding anything contained in
this Section 12.4 to the contrary, the Company shall have the right, at any
time, to redeem any Facility Fee Shares then in the Investor’s possession for an
amount payable by the Company to Investor in cash equal to the Share Value, less
any net cash proceeds received by the Investor from any previous sales of
Facility Fee Shares.  Upon Investor’s receipt of such cash payment in accordance
with the immediately preceding sentence, the Investor shall return any then
remaining Facility Fee Shares in its possession back to the Company.
 
 
25

--------------------------------------------------------------------------------

 
 
(e) Matters With Respect to Securities.


(i) Issuance of Additional Common Stock Under Section 12.4(d).  The parties
hereto acknowledge that pursuant to Section 12.4(d) above, the Company has
agreed to issue, simultaneously with the execution of this Agreement and in the
future, certain shares of the Company’s Common Stock in accordance with the
terms of Section 12.4(d) above.  In the event, for any reason, the Company fails
to issue, or cause its Transfer Agent to issue, any portion of the Common Stock
issuable to Investor under Section 12.4(d) hereof, either now or in the future,
then the parties hereto acknowledge that Investor shall irrevocably be entitled
to deliver to the Transfer Agent, on behalf of itself and the Company, a written
instruction requesting the issuance of the shares of Common Stock then issuable
in accordance with Section 12.4(d) above, and the Transfer Agent, provided they
are the acting transfer agent for the Company at the time, shall, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue such shares of
the Company’s Common Stock as directed by Investor, and surrender to a
nationally recognized overnight courier for delivery to Investor at the address
specified in the Investor’s notice, a certificate of the Common Stock of the
Company, registered in the name of Investor, for the number of shares of Common
Stock issuable to Investor in accordance with Section 12.4(d).


(ii) Removal of Restrictive Legends.  In the event that Investor has any shares
of the Company’s Common Stock bearing any restrictive legends, and Investor,
through its counsel or other representatives, submits to the Transfer Agent any
such shares for the removal of the restrictive legends thereon, whether in
connection with a sale of such shares pursuant to any exemption to the
registration requirements under the Securities Act, or otherwise, and the
Company and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents or certificates required for the removal of
the restrictive legends, then the Company hereby agrees and acknowledges that
Investor is hereby irrevocably and expressly authorized to have counsel to
Investor render any and all opinions and other certificates or instruments which
may be required for purposes of removing such restrictive legends, and the
Company hereby irrevocably authorizes and directs the Transfer Agent to, without
any further confirmation or instructions from the Company, issue any such shares
without restrictive legends as instructed by Investor, and surrender to a common
carrier for overnight delivery to the address as specified by Investor,
certificates, registered in the name of Investor or its designees, representing
the shares of Common Stock to which Investor is entitled, without any
restrictive legends and otherwise freely transferable on the books and records
of the Company.
 
 
26

--------------------------------------------------------------------------------

 
 
(iii) Authorized Agent of the Company.  The Company hereby irrevocably appoints
the Investor and its counsel and its representatives, each as the Company’s duly
authorized agent and attorney-in-fact for the Company for the purposes of
authorizing and instructing the Transfer Agent to process issuances, transfers
and legend removals upon instructions from Investor, or any counsel or
representatives of Investor, as specifically contemplated in this Section 12.4.
The authorization and power of attorney granted hereby is coupled with an
interest and is irrevocable so long as the Investor owns or has the right to
receive, any shares of the Company’s Common Stock hereunder.  In this regard,
the Company hereby confirms to the Transfer Agent and the Investor that it can
NOT and will NOT give instructions, including stop orders or otherwise,
inconsistent with the terms of this Section 12.4(e) with regard to the matters
contemplated herein, and that the Investor shall have the absolute right to
provide a copy of this Agreement to the Transfer Agent as evidence of the
Company’s irrevocable authority for Investor and Transfer Agent to process
issuances, transfers and legend removals upon instructions from Investor, or any
counsel or representatives of Investor, as specifically contemplated in this
Section 12.4, without any further instructions, orders or confirmations from the
Company.


(iv) Injunction and Specific Performance.  The Company specifically acknowledges
and agrees that in the event of a breach or threatened breach by the Company of
any provision of this Section 12.4(d) and 12.4(e), the Investor will be
irreparably damaged and that damages at law would be an inadequate remedy if
this Agreement were not specifically enforced.  Therefore, in the event of a
breach or threatened breach of any provision of this Section 12.4(d) and 12.4(e)
by the Company, the Investor shall be entitled to obtain, in addition to all
other rights or remedies Investor may have, at law or in equity, an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of this Section 12.4(d) and 12.4(e).


12.5 Brokerage.  Each of the parties hereto represents that it has had no
dealings in connection with this transaction with any finder or broker who will
demand payment of any fee or commission from the other party.  The Company on
the one hand, and the Investor, on the other hand, agree to indemnify the other
against and hold the other harmless from any and all liabilities to any person
claiming brokerage commissions or finder’s fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby.


12.6 Confidentiality.  If for any reason the transactions contemplated by this
Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the Effective Date, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.


[SIGNATURES ON THE FOLLOWING PAGE]
 
 
27

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.



 
COMPANY:
 
PROGRESSIVE CARE, INC.
     
 
By:
/s/ Avraham A. Friedman   Name: Avraham A. Friedman   Title: Chief Executive
Officer      

 

 
INVESTOR:
 
TCA GLOBAL CREDIT MASTER FUND, LP
      By: TCA Global Credit Fund GP, Ltd., its general partner      
 
By:
/s/ Robert Press   Name: Robert Press   Title: Director      



 



 
28

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


FORM OF ADVANCE NOTICE


[PROGRESSIVE CARE, INC. LETTERHEAD]




The undersigned, ________________________, hereby certifies, with respect to the
sale of shares of Common Stock of Progressive Care, Inc. (the “Company”)
issuable in connection with this Advance Notice, which Advance Notice is being
delivered pursuant to the Committed Equity Facility between the Company and TCA
Global Credit Master Fund, LP dated as of March 30, 2012 (the “Agreement”), as
follows:


1.           The undersigned is the duly elected _______________________ of the
Company.


2.           There are no fundamental or material changes to the information set
forth in the Registration Statement which would require the Company to file a
post-effective amendment to the Registration Statement.


3.           The Company has performed all of the covenants and agreements to be
performed by the Company under the Agreement, and the Company has complied in
all material respects with all obligations and conditions contained in the
Agreement on or prior to the Advance Notice Date, and the Company shall continue
to perform and comply with all covenants and agreements to be performed by the
Company through the applicable Advance Settlement Date.  All conditions under
the Agreement to the delivery of this Advance Notice are satisfied as of the
date hereof.  Since the date of the Company’s last financial statements, there
has been no Material Adverse Change.


4.           The undersigned hereby represents, warrants and covenants that it
has made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934).  All SEC Filings and other public
disclosures made by the Company, including, without limitation, all press
releases, analysts meetings, calls, etc. (collectively, the “Public
Disclosures”), have been reviewed and approved for release by the Company’s
attorneys or general counsel and, if containing financial information, the
Company’s independent certified public accountants.  None of the Company’s
Public Disclosures contain any untrue statement of a material fact, or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.


5.           The Advance requested by this Advance Notice is for the sale of
__________ Shares.


6.           9.99% of the outstanding Common Stock of the Company as of the date
hereof is _____________.


7.           The sale of the number of Shares requested by this Advance Notice
does not exceed the Ownership Limitation, the Registration Limitation, the
Maximum Advance Amount or the Commitment Amount.
 
 
29

--------------------------------------------------------------------------------

 
 
The undersigned has executed this Advance Notice as of the _____ day of
_____________, 20___.




PROGRESSIVE CARE, INC.




By:_____________________________
Name:___________________________
Title:____________________________


________________________________________________________________


Please deliver this Advance Notice by mail, e-mail or facsimile with a follow up
phone call to:
____________________________
____________________________
____________________________
____________________________
 
 
30

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


FORM OF SETTLEMENT DOCUMENT


Via E-Mail and Facsimile
Progressive Care, Inc.
Attn: CEO
Fax: _________________
E-Mail:________________


Below please find the settlement information with respect to the Advance Notice
dated:___________


1.
(a) Amount of Advance Notice:
$
 
(b) Amount of Advance Notice after adjusting for Ownership Limitation,
Registration Limitation, Maximum Advance Amount and Committed Amount, if
applicable:
$
 
2.
 
Market Price: (VWAP of the Common Stock during the relevant Pricing Period of
________________ to __________________).
$
 
3.
 
Purchase Price (Market Price X 95%) per share:
$
 
4.
 
Number of Shares due to Investor computed by dividing 1(b) above by 3 above:
 



Please issue the number of Shares due to the Investor to the account of the
Investor as follows:
______________________
______________________
______________________


Sincerely,


TCA Global Credit Master Fund, LP


Approved by:


PROGRESSIVE CARE, INC.


By:_________________________
Name:______________________
Title:_______________________
 
 
31

--------------------------------------------------------------------------------

 
 
EXHIBIT “C”


REQUIRED OPINIONS


1.         The Company is a corporation validly existing and in good standing
under the laws of Delaware, with corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the Company’s
latest Form 10-K or 10-Q (or similar form for filing a quarterly or annual
report) filed by the Company under the Securities Exchange Act of 1934, as
amended, (the “Exchange Act”) and the rules and regulations of the SEC
thereunder (the “Public Filings”) and to enter into and perform its obligations
under the Committed Equity Facility Agreement (the “Agreement”).  The Company is
also duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted by
it as described in the Public Filings makes such qualification necessary.
 
2.         The Company has the requisite corporate power and authority to enter
into and perform its obligations under the Agreement and to issue the Shares in
accordance with their terms.  The execution and delivery of the Agreement by the
Company and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary corporate action, and no further consent
or authorization of the Company or its Board of Directors or stockholders is
required.  The Agreement, and each document executed or delivered in connection
therewith, has each been duly executed and delivered, and the Agreement, and
each document executed or delivered in connection therewith, each constitutes
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as my be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.
 
3.         The Shares are duly authorized and, upon issuance in accordance with
the terms of the Agreement, will be duly and validly issued, fully paid and
non-assessable, free of any liens, encumbrances and preemptive or similar rights
contained, to our knowledge, in any agreement filed by the Company as an exhibit
to the Company’s Public Filings.
 
4.         The execution, delivery and performance of the Agreement by the
Company will not: (i) result in a violation of the Company’s Certificate of
Incorporation or By-Laws; (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement or, indenture by which the Company or any of its
assets or properties is bound, including, without limitation, and agreement or
document filed by the Company as an exhibit to the Company’s Public Filings; or
(iii) to our knowledge, result in a violation of any foreign, federal, state or
local law, rule or regulation, order, judgment or decree applicable to the
Company.
 
5.         To our knowledge, and other then as set forth in the Public Filings,
there are no legal or governmental proceedings pending to which the Company is a
party or of which any property or assets of the Company is subject which is
required to be disclosed in any Public Filings.
 
 
 

--------------------------------------------------------------------------------